Citation Nr: 1747359	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to an initial compensable rating for trace maculopathy of the right eye.

4.  Entitlement to an initial compensable rating for a keloid scar of the left earlobe.

5.  Entitlement to an initial compensable rating for migraine headaches.  

6.  Entitlement to an initial compensable rating for tinea corporis of the right arm.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial compensable rating for a left knee disability.

9.  Entitlement to an initial compensable rating for a left wrist disability.

10.  Entitlement to an initial compensable rating for plantar fasciitis of the right foot.

11.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot.

12.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with sliding hiatal hernia.

13.  Entitlement to an initial rating in excess of 10 percent for vertigo.

14.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 22 years, from April 1986 to October 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the right eye, keloid scar, migraines, tinea corporis, hypertension, left knee, left wrist, bilateral plantar fasciitis, GERD, vertigo, and lumbar strain, assigning noncompensable (zero percent) ratings effective November 1, 2008; and denied service connection for the right wrist and pseudofolliculitis barbae.

In November 2009, the RO increased the initial ratings for GERD, vertigo, and lumbar strain each to 10 percent.  This decision constitutes a partial grant of the benefits sought on appeal.  The issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran testified at a Board hearing in April 2013 before a Veterans Law Judge who is no longer employed at the Board.  In August 2017, the Veteran was given an opportunity to express his desire for another hearing, which advised him that if he did not reply within 30 days, the Board would proceed with adjudication of his claims.  The Veteran has not responded.  As such, adjudication of the instant appeal may proceed without another hearing.

The Board remanded the case for further development in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claims in June 2013 to determine the nature and etiology of any diagnosed right wrist disability and pseudofolliculitis barbae, and to determine the current severity of the service-connected right eye, keloid scar, migraine headaches, tinea corporis, hypertension, left knee, left wrist, plantar fasciitis of the bilateral feet, GERD, vertigo, and lumbar strain disabilities.

The Veteran was subsequently scheduled for VA examination through a contractor, Logistics Health Incorporated (LHI) in September 2014; however, he canceled the appointments because he did not like the examination location.  As noted by the Veteran's representative in a June 2017 statement, it is unclear where the examinations were scheduled or why the Veteran "did not like" the scheduled location.  As such, the Board considers it appropriate to afford the Veteran another opportunity to have relevant VA examinations. 

However, the Veteran is reminded that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claims for service connection and increased ratings.  38 C.F.R. §§ 3.158, 3.655 (2016).  Moreover, the Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is urged to report to any scheduled examinations, to timely advise the RO if he is unable to attend a scheduled examination, and to clearly identify any additional evidence that he wishes VA to obtain on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA skin and orthopedic examinations by the appropriate medical professional(s), to be performed at a location different from the September 2014 VA examinations scheduled location.  

The entire claims file must be reviewed by the examiner(s).  All necessary clinical tests should be conducted.  

The examiner(s) should opine on whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right wrist disability and/or pseudofolliculitis barbae is related to the Veteran's service.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Schedule the Veteran for VA examinations by the appropriate medical professional(s) to determine the severity of his service-connected right eye, keloid scar, migraine headaches, tinea corporis, hypertension, left knee, left wrist, plantar fasciitis of the bilateral feet, GERD, vertigo, and lumbar strain disabilities, to be performed at a location different from the September 2014 VA examinations scheduled location.  

The entire claims file must be reviewed by the examiner(s).  All necessary clinical tests should be conducted.  

The examiner(s) should opine on the degrees of impairment due to the service-connected right eye, keloid scar, migraine headaches, tinea corporis, hypertension, left knee, left wrist, plantar fasciitis of the bilateral feet, GERD, vertigo, and lumbar strain disabilities.

With regard to the lumbar strain, left knee, and left wrist disabilities, the examination report should include full range of motion studies (utilizing a goniometer), and the examiner must provide an opinion as to the degree of impairment due to each orthopedic disorder, to include opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment.  

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the above development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




